Citation Nr: 1516638	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left patella dislocation.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for bilateral lower extremity axonal sensorimotor polyneuropathy with L5 left lower extremity radiculopathy.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1985 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a January 2014 Central Office hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a left knee condition, service connection for residuals of a back injury, service connection for bilateral lower extremity axonal sensorimotor polyneuropathy with L5 left lower extremity radiculopathy, and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left patella dislocation was initially denied on the merits in a May 1988 rating decision, on the grounds that following the Veteran's arthroscopic surgery in October 1987, his left knee was found to be normal.  
 
2.  The evidence received since the May 1988 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 1988 rating decision that denied service connection for left patella dislocation is final; however new and material evidence has been received, and the Veteran's claim for service connection for left patella dislocation is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.




New and Material Evidence

Initially, regarding the claim for service connection for left patella dislocation, the Board recognizes that the RO reopened the Veteran's claim and denied it on the merits in the May 2013 SSOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for left patella dislocation was initially denied on the merits in a May 1988 rating decision, on the grounds that following the Veteran's arthroscopic surgery in October 1987, his left knee was found to be normal.  
The Veteran did not appeal the denial of his claim and so the May 1988 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the May 1988 rating decision includes an April 2013 VA examination report.  The examiner conducted an examination of the Veteran and found loss of motion in the left knee as well as functional loss and/or functional impairment.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of left knee impairment; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the RO's reopening of the claim for service connection for left patella dislocation was appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left patella dislocation is reopened; to this extent only, the appeal is granted.


REMAND

Regarding the Veteran's claim for service connection for a left knee condition, the Veteran was afforded a VA examination in April 2013.  The examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran's exit physical in 1988 was normal, arthroscopy exam was described as normal, x-ray of knee was normal, and that he had no private medical records to indicate when further difficulty with the knee occurred.  The examiner also stated that there were no VA treatment records regarding the Veteran's knee.  The Board finds that this rationale is inadequate.  The examiner merely listed pieces of evidence in the claims file.  The examiner also failed to discuss or take into account the Veteran's statements regarding his condition, which were noted during the physical examination.  Therefore, the Board finds that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claim for service connection for residuals of a back injury, the Veteran was provided with a VA examination in March 2012.  The examiner found that the Veteran's back injury and his bilateral leg neuropathy issues were "less likely than not due to any event in the service in 1988 or his back injury."  The rationale for this opinion was that the Veteran's complaint of back pain during VA treatment in September 2007 was the first time that he was seen for any back complaint since service.  The Board finds that this rationale is inadequate, because the examiner failed to consider the Veteran's statements of continuity of back symptomatology since service, including his statements that he just dealt with his back problems, prior to seeking VA treatment.  Therefore, the Board finds that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is also claiming service connection for bilateral lower extremity axonal sensorimotor polyneuropathy with L5 left lower extremity radiculopathy, which he contends resulted from his back problems.  Therefore, this claim is inextricably intertwined with the issue of entitlement to service connection for residuals of a back injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  This claim will therefore be remanded along with the back disability claim.

Also, at his January 2014 Board hearing, the Veteran provided a copy of a January 2012 Social Security Administration decision in which found that the Veteran was disabled, and listed spinal stenosis, peripheral neuropathy, lumbar degenerative changes, and hypertension as severe impairments.   As records pertaining to these Social Security Administration benefits may be relevant to the appeal, they must be obtained and associated with the claims file.

The Veteran also indicated at the January 2014 hearing that he was terminated from his job at Campbell's Soup Company in Omaha, Nebraska in 1992 for not disclosing that he had a pre-existing back condition.  On remand, the Veteran should be asked to provide the adequate authorization to allow VA to attempt obtain records regarding the Veteran's employment at Campbell's Soup Company.

Finally, with regard to the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, the Board notes that the Veteran recently underwent a VA audiological examination in February 2015.  However, at his January 2014 Board hearing, the Veteran indicated that prior to and after surgery on his right ear in May 2013, he underwent VA audiology examinations.  There are no VA audiometric tests results in the file, or any audiology treatment reports since October 2011.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, these records must be obtained.  Any updated VA treatment records, from July 2014, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit any necessary authorizations required to obtain copies of any and all employment records from his former employer, Campbell's Soup Company.  Upon receipt of the authorization, request such records.  If any identified records are not obtainable, the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain complete audiology treatment reports, including audiometric test results from evaluations at the VA Nebraska-Western Iowa Health Care System, from July 2011 to present.  Audiograms must be included with the records. 

Also obtain updated complete VA treatment records from the VA Nebraska-Western Iowa Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period from July 2014 to the present.

3.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

4.  Schedule the Veteran for VA joints examination with a physician with the appropriate expertise in order to determine the nature and etiology of his left knee condition.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the lay and medical evidence and clinical findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee condition is related to the Veteran's military service, to include the Veteran's dislocation his left patella in July 1987. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

5.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed residuals of a back injury.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should identify all disorders of the back that have been present during the period of the claim, including orthopedic and/or neurological disorders as well as any associated neurological disorders of the lower extremities.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's service, to include the Veteran's reports of having suffered a back injury falling off a truck in 1987 and his complaints of back pain noted in January 1988 service treatment records. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


